Case 1:21-cv-04990-JGK Document 23 Filed 09/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LARRIMA DAVIS, 2i-cv-4990 (JGK)
Plaintiff, ORDER

- against -

 

ANNETTE PHILLIPS, Copy mailed to pro se party(ies)

at docket address

 

 

Defendant.

 

 

JOHN G. KOELTL, District Judge: . oo ag
In view of the oral argument scheduled for September 24, 2021

at 2:30 p.m. in Courtroom 14A at 500 Pearl Street, New York, NY

10007, the conference scheduled for September 13, 2021, at 4:30

p.m. is canceled.

SO ORDERED.

Dated: New York, New York
September 10, 2021 —_

 

United States District Judge

 
